Citation Nr: 0614877	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2002, January 2003 and April 2003 
decisions by the RO in Columbia, South Carolina, which denied 
service connection for PTSD.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires a diagnosis of the 
disorder in accordance with the provisions of 38 C.F.R. 
§ 4.25 (2005); credible supporting evidence of an in-service 
stressor; and competent medical evidence linking the in-
service stressor to the current diagnosis.  If the veteran 
served in combat and the claim is based on a combat related 
stressor, credible supporting evidence is not required.  
38 C.F.R. § 3.304(f) (2005).

In this case, VA outpatient treatment records contain 
impressions of PTSD linked to in-service stressors.  There is 
no credible supporting evidence of the claimed stressors.

In a November 2002 statement the veteran reported the 
following stressors in support of the claim for service 
connection for PTSD: 1)  During early 1964 while stationed in 
Misawa, Japan, he was dispatched to off base housing to guard 
the body of a fellow soldier who committed suicide, until the 
proper authorities arrived; 2)  Also in early 1964 while 
stationed in Misawa, Japan, he was working town patrol with a 
Japanese police officer and was called to the apartment of a 
woman being held at knife point.  The assailant eventually 
pulled the knife on the veteran but the veteran was able to 
calm him down; 3)  While in Saigon in early 1965, he reported 
that he was in an apartment with Ken Wright and they both 
jumped out a second floor window when they heard gangsters or 
Vietnam soldiers coming up the stairs in the apartment 
building; 4)  In Tan Son Nhut in April or May 1965, his camp 
came under attack by the Vietnamese Army; 5)  Also at Tan Son 
Nhut in 1965 he was working security patrol at the morgue and 
he saw a large number of soldiers brought in and put in 
refrigerated trailers.   

VA has not yet attempted to obtain credible supporting 
evidence for these stressors, and it has not informed the 
veteran of any additional information needed to seek such 
information.

Failure to seek verification or to inform the veteran that 
more specific information was necessary to seek verification 
violates VA's duty to assist claimants with the development 
of their claims.  Cohen v. Brown, 10 Vet. App. 128, 148-49 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether credible supporting 
evidence of the veteran's claimed 
stressors can be requested from the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) or other offices of the 
service department.  Ask the veteran to 
provide any additional information needed 
to request credible supporting evidence.  
Then request confirmation of the claimed 
stressors from the service department.

2.  If credible supporting evidence of 
any in-service stressor is obtained, 
afford the veteran a VA PTSD examination 
to determine whether he meets the 
criteria for a diagnosis of PTSD, and if 
so, to clarify the stressors supporting 
the diagnosis.

The examiner must review the claims 
folder and note such review in the 
examination report or in an addendum.

3.  Re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case before returning 
the appeal to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

